Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Gonzalez (US 5,276,454) discloses an electronic device (see at least figure 4) comprising: an operation knob 110 (see figure 1) configured to be rotatable around a specific axis that passes through an annular ring 120; and an antenna element 142 fixed to the operation knob.
Bit-Babik (US 2012/0026046) discloses an electronic device (see at least figures 1, 4) comprising: a shielding case configured to block passage of electromagnetic waves (see paragraph [0028]); an operation knob 410 (see figure 4) configured to be rotatable around a specific axis; and an antenna element 130.
Regarding independent claim 1, the prior art of record fail to disclose an electronic device comprising: a shielding case configured to block passage of electromagnetic waves; a feeding loop which is a conductor disposed annularly along a prescribed plane outside the shielding case and connected to a radio communication circuit encompassed within the shielding case; an operation knob configured to be rotatable around a specific axis that passes through an annular ring formed by the feeding loop; and an antenna element which is an open-loop conductor fixed to the operation knob.
Regarding dependent claims 2-5, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646